DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed November 22, 2021 has been accepted and entered. Accordingly, claims 1 has been amended, new claim 18 has been added. Claims 9-17 were previously withdrawn without traverse. 

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 requiring a first entertainment setting associated with a first radio station and a second entertainment setting associated with a second radio station, a controller responsive to identifying a user via a mobile device to play the first radio station and responsive to detecting a second user entering the vehicle while the first user remains in the vehicle, switch from the first radio station to a second radio station classified in B60W2050/0075, automatically adapting vehicle settings; B60R16/037 automatic adjustment of vehicle settings according to personal settings; B60R11/0205 arrangement of controls for vehicle radio sets; B60R11/0282 control means for vehicle radio sets for the use of several passengers, e.g., simultaneously. 
II. Claim 18 requiring a controller responsive to receiving a user input indicative of a request to load an entertainment service requiring subscription, verify a user subscription status of the entertainment service and responsive to user subscription status indicating the first user is not subscribed to the entertainment service and a second user is subscribed to the entertainment service, decline to load the entertainment service without a presence of the second user; and responsive to identifying a second user entering the vehicle, load the entertainment service, classified in H0W4/60 wireless facilitation of subscription based services; B60W2050/0063, manually adapting vehicle settings; H04N21/25816 client authentication; B60R25/241 vehicle using electronic identifiers whereby access privileges are related to identifiers.
Inventions I-II are directed to related apparatus. The related inventions are distinct if: (1) the inventions can have a materially different mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).  With respect to element (2), M.P.E.P. 806.05 guides “Related inventions in the 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification. For example, invention II requires search in H0W4/60 wireless facilitation of subscription based services; B60W2050/0063, manually adapting vehicle settings; H04N21/25816 client authentication; B60R25/241 vehicle using electronic identifiers whereby access privileges are related to identifiers, not required for invention I. In addition, invention I requires further search in B60R11/0205 arrangement of controls for vehicle radio sets; B60R11/0282 control means for vehicle radio sets for the use of several passengers, e.g., simultaneously not required for invention II. 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The examiner has required restriction between apparatus claims. Where applicant elects an apparatus, and claims thereto are subsequently found allowable, any claim(s) depending from or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention(s). 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667